               Case 19-11626-KG               Doc 550        Filed 11/06/19         Page 1 of 22




                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
PES HOLDINGS,LLC,et                                             ) Case No. 19-11626(KG)
                                                                )
                                     Debtors.                   ) (Jointly Administered)
                                                                )
                                                                ) Re: Docket Nos. 134,141,194,209

            SECOND SUPPLEMENTAL DECLARATION OF STEVEN N.
          SERAJEDDINI IN SUPPORT OF THE DEBTORS’ APPLICATION
        FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND
       EMPLOYMENT OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
     INTERNATIONAL LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS
      IN POSSESSION EFFECTIVE iVCWCPRO TUNC TO THE PETITION DATE


         I, Steven N. Serajeddini, being duly sworn, state the following under penalty of perjury:
         1.       I am a partner of the law firm of Kirkland & Ellis LLP (“Kirkland”), located at
601 Lexington Avenue,New York,New York 10022. I am a member in good standing ofthe Bar
of the State of New York and the Bar of the State of Illinois, and I have been admitted                           hac

vice to practice in the United States Bankruptcy Court for the District of Delaware (this Court ).
There are no disciplinary proceedings pending against me.
         2.       On July 21, 2019 (the “Petition Date”), each of the above-captioned debtors and
debtors in possession (collectively,the “Debtors”)filed a petition with this Court under chapter 11
oftitle 11 ofthe United States Code(the “Bankruptcy Code”). On July 31,2019,the Debtors filed
an   application to employ and retain Kirkland as counsel for the Debtors [Docket No. 134]


     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: PES Holdings, LLC(8157); North Yard GP,LLC(5458); North Yard Logistics, L.P.(5952); PES
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
     service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
                Case 19-11626-KG              Doc 550          Filed 11/06/19       Page 2 of 22




(the “Application”) pursuant to sections 327(a)and 330 ofthe Bankruptcy Code, rules 2014(a)and

2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2014-1

and 2016-1 of the Bankruptcy Local Rules for the District of Delaware (the “Bankruptcy Local

Rules”).

         3.       My declaration in support ofthe Application (the “Original Declaration”) was filed
on   August 1, 2019 [Docket No. 141], and on August 19, 2019, I fled the First Supplemental
Declaration ofSteven N. Serajeddini in Support ofthe Debtors ’ Applicationfor Entry ofan Order
Authorizing the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
International LLP as Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro
Tunc to the Petition Date [Docket No. 209](the “First Supplemental Declaration” and, together

with the Original Declaration, the “Prior Declarafons”). On August 21, 2019, the Court entered
the Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and Kirkland &
Ellis International LLP as Attorneysfor the Debtors and Debtors in Possession Effective Nunc
Pro Tunc to the Petition Date [Docket No. 230](the “Retention Order”).

         4.        1 submit this supplemental declaration (the “Second Supplemental Declarafon”) in
support of the Debtors' Application for Entry of an Order Authorizing the Retention and
Employment ofKirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneysfor the
 Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 134]

(the “Application”)^ and to supplement the disclosures set forth in the Prior Declarafons in
 accordance with Bankruptcy Rules 2014(a) and 2016(b) and as required under the Retention
 Order. Exeept as otherwise indicated herein, all facts stated in this Second Supplemental
 Declaration are based on my personal knowledge of Kirkland’s operations and fnances,


 2    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.


                                                           2
              Case 19-11626-KG                Doc 550          Filed 11/06/19        Page 3 of 22




information learned from my review of relevant documents, and information supplied to me by

Kirkland’s partners or employees. If called upon to testify, I could and would testify on that basis.
                                            Additional Disclosures


       5.        As set forth in the Prior Declarations and herein, Kirkland may in the past have

represented, currently may represent, and may in the future represent certain of the Debtors’
creditors, equity security holders, or other parties in interest in ongoing matters unrelated to the
Debtors and these chapter 11 cases. None of the representations described herein or set forth on
Schedule 2 and Schedules are materially adverse to the interests of the Debtors’ estates.

Moreover, pursuant to section 327(c) of the Bankruptcy Code, Kirkland is not disqualified from
acting as the Debtors’ counsel merely because it represents certain ofthe Debtors’ creditors, equity
security holders, or other parties in interest in matters unrelated to these chapter 11 cases.
        6.       Kirkland has searched its electronic database of representations for connections to

parties in interest in these chapter 11 cases.                 Certain connections were disclosed in the

Prior Declarations. Since the Petition Date, Kirkland has updated those conflicts searches and has

searched additional parties as Kirkland has become aware of additional parties in interest in these
chapter 11 cases. In addition to the entities searched and disclosed in the Prior Declarations,
Kirkland has searched its electronic database for the entities listed on Schedule 1, attached hereto.

Kirkland will update its disclosures as necessary and when Kirkland becomes aware of material
information. The following is a list of the additional categories that Kirkland has searched:^
                       Schedule       Category

                        1(a)          2019 Statement Parties
                        1(b)          Committee Members & Advisors
                        1(c)          Confidential Sale Process Parties


^   Kirkland’s inclusion of parties in the following schedules is solely to illustrate Kirkland s conflict search process
    and is not an admission that any party has a valid claim against the Debtors or that any party properly belongs in
    the schedules or has a claim or legal relationship to the Debtors of the nature described in the schedules.


                                                           3
              Case 19-11626-KG                Doc 550          Filed 11/06/19         Page 4 of 22




                       1(d)          Notice of Appearance/Pro Hac Vice Parties
                       1(e)          Ordinary Course Professionals
                       1(0           Schedule Parties

        7.      1 have included the results of Kirkland’s conflicts searches of the above-listed

entities on Schedule 2 to this supplemental declaration/ In addition, Kirkland re-ran searches in

its electronic database for the entities that were previously reviewed in the Application and the

Prior Declarations. Those entities that were re-run are listed on Schedules. All current and prior

representations of the parties identified on Schedules 2 and 3 are in matters unrelated to the
Debtors and these chapter 11 cases. Kirkland will update its disclosures as necessary and when
Kirkland becomes aware of material information.

        A.       Confidential Sale Process Parties.

        8.       The Debtors are in discussions with certain parties regarding potential sale

transactions regarding the Debtors and their businesses. Due to the inherently competitive nature
of this process, it is imperative that the identities of these potential counterparties remain
confidential,    The Debtors will disclose to the U.S. Trustee the identities of the potential

counterparties and Kirkland’s connections to such potential counterparties upon request, and
Kirkland believes such disclosure is sufficient and reasonable under the circumstances and at this

time.    Should the Court, however, request disclosure of the identities of the potential

counterparties, the Debtors are prepared to file with the Court under seal a version of this Second

^   As referenced in Schedules 2 and 3, the term “current” means an entity listed as a client in Kirkland’s conflicts
    search system to whom time was posted in the 12 months preceding September 30, 2019. As referenced to
                                                                                                       in
    Schedules 2 and 3, the term “former” means an entity listed as a client in Kirkland’s conflicts search system
    whom time was posted between 12 and 36 months preceding September 30, 2019. As referenced in Schedules 2
    and 3, the term “closed” means an entity listed as a client in Kirkland’s conflicts search system to whom time was
    posted in the 36 months preceding September 30, 2019, but for which the client representation has been closed.
    Whether an actual client relationship exists can only be determined by reference to the documents governing
    Kirkland’s representation rather than its potential listing in Kirkland’s conflicts search system. The list generated
    from Kirkland’s conflicts search system is over-inclusive. As a general matter, Kirkland discloses connections
    with “former” or “closed” clients for whom time was posted in the last 36 months, but does not disclose
    connections if time was billed more than 36 months before September 30, 2019.



                                                           4
                Case 19-11626-KG        Doc 550        Filed 11/06/19    Page 5 of 22




Supplemental Declaration that contains a schedule of the potential counterparties and Kirkland’s

connections to such potential counterparties. For the avoidance of doubt, Kirkland will not

represent any of the potential counterparties in connection with any matter in these chapter 11
cases.



         B.      Connections to Certain Known Affiliates.

         9.      As set forth in Schedules, certain ofthe Debtors’ known non-Debtor affiliates and

their affiliates are current or closed clients of Kirkland. I do not believe that Kirkland’s prior

representations of the affiliates, subsidiaries, and entities associated with these entities preclude
Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.
         10.     Energy Transfer Operating, L.P. (“ETO L.P.”) is a non-Debtor affiliate of the
Debtors. Kirkland currently represents ETO L.P. in matters unrelated to the Debtors or these
chapter 11 cases. Kirkland will not represent ETO L.P. in connection with any matter related to
the Debtors or these chapter 11 cases. I do not believe that this connection precludes Kirkland
from meeting the disinterestedness standard under the Bankruptcy Code.
         C.      Connections to Certain Schedule Parties.

         11.     As set forth in Schedule 2. certain of the parties or their affiliates listed on the

Debtors’ schedules of assets and liabilities are current or closed clients of Kirkland. I do not

believe that Kirkland’s prior representations of the affiliates, subsidiaries, and entities associated
with these entities preclude Kirkland from meeting the disinterestedness standard under the
 Bankruptcy Code.

          12.    As set forth in Schedule 2. the Blackstone Group LP and certain of its affiliates are

 affiliates of certain Schedule Parties. Specifically,the Blackstone Group LP is a parent of Refmitiv
 US EEC, which is a contact counterparty with certain of the Debtors. In the twelve-month period
 ending on September 30, 2019, the Blackstone Group LP and certain of its affiliates represented

                                                   5
                 Case 19-11626-KG         Doc 550        Filed 11/06/19     Page 6 of 22




more than one percent of Kirkland’s fee receipts. All prior and current representations of the

Blackstone Group LP have been in matters unrelated to the Debtors and these chapter 11 cases.

I do not believe that this connection precludes Kirkland from meeting the disinterestedness

standard under the Bankruptcy Code but have disclosed the connections out of an abundance of

caution.


       13.        Based on the conflicts searches conducted to date and described in this

Second Supplemental Declaration and the Prior Declarations, to the best of my knowledge and
insofar as I have been able to ascertain, neither Kirkland nor any of its partners or associates has

any connection with the Debtors or any party in interest in the chapter 11 cases except as disclosed
or otherwise described in this Second Supplemental Declaration and in the Prior Declarations.

        14.       Generally, it is Kirkland’s policy to disclose entities in the capacity that they first
appear in a conflicts search. For example, if an entity already has been disclosed
                                                                                   in the

Original Declaration in one capacity (e.g., a customer), and the entity appears in a subsequent
conflicts search in a different capacity (e.g., a vendor), Kirkland does not disclose the same entity
again in supplemental declarations, unless the circumstances are such in the latter capacity that
additional disclosure is required.

                             Affirmative Statement of Disinterestedness

           15.    Based on the conflicts search conducted to date and described herein, to the best of

my knowledge and insofar as I have been able to ascertain,(a) Kirkland is a “disinterested person
within the meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of
the Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates,
and (b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest,
except as may be disclosed herein.



                                                     6
             Case 19-11626-KG         Doc 550      Filed 11/06/19     Page 7 of 22




       Pursuant to 28 U.S.C. § 1746, 1 declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.



 Dated: November 6, 2019                          Respectfully submitted,

                                                 /s/ Steven N. Serajeddini
                                                Steven N. Serajeddini
                                                Partner, Kirkland & Ellis LLP
              Case 19-11626-KG         Doc 550    Filed 11/06/19   Page 8 of 22




                                       SCHEDULE 1

                                        List of Schedules



Schedule      Category
1(a)          2019 Statement Parties
1(b)          Committee Members & Advisors
1(c)          Confidential Sale Process Parties
1(d)          Notice of Appearance/Pro Hac Vice Parties
1(e)          Ordinary Course Professionals
1(0           Schedule Parties




KE 64735931
              Case 19-11626-KG    Doc 550     Filed 11/06/19   Page 9 of 22




                                  SCHEDULE 1(a)
                                 2019 Statement Parties


Constellation NewEnergy Inc.
PECO Energy Co.




KE 64735931
              Case 19-11626-KG        Doc 550   Filed 11/06/19   Page 10 of 22




                                      SCHEDULE 1(b)
                                 Committee Members & Advisors


Baker Hughes Oilfield Operation LLC
Brown Rudnick LLP
Conway MacKenzie Inc.
CSX Transportation Inc.
Elliott Greenleaf PC
Fisher Tank Co.
J.J. White Inc.
OSG Bulk Ships Inc.
OSG Delaware Bay Lightering LLC
OSG Ship Management Inc.
Stemerman, Jonathan M.
Trinity Industries Leasing Co.
United Steel Paper Forestry Rubber Manufacturing Energy Allied Industrial & Service Workers
    International Union
Zahralddin-Aravena, Rafael X.




KE 64735931
              Case 19-11626-KG   Doc 550    Filed 11/06/19     Page 11 of 22




                                 SCHEDULE 1(c)
                           Confidential Sale Process Parties


Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
Confidential Party
 Confidential Party
 Confidential Party
 Confidential Party
 Confidential Party
 Confidential Party
 Confidential Party




KE 64735931
               Case 19-11626-KG     Doc 550   Filed 11/06/19   Page 12 of 22




                                    SCHEDULE 1(d)
                        Notice of Appearance/Pro Hac Vice Parties


Akerman LLP                                    United Steelworkers
Baker Botts LLP                                Weil Gotshal & Manges LLP
BMC Group Inc.                                 Whiteford Taylor & Preston LLP
Brown Rudnick LLP                              Womble Bond Dickinson (US)LLP
Chimicles Schwartz Kriner &
Donaldson-Smith LLP
Chipman Brown Cicero & Cole LLP
Cohen Weiss and Simon LLP
Davis Polk & Wardwell LLP
Duane Morris LLP
Elliot Greenleaf PC
Emmet Marvin & Martin LLP
Gellert Scali Busenkell & Brown LLC
Gibbons PC
Haynes & Boone LLP
Hogan McDaniel
Husch Blackwell LLP
Jack Shrum PA
Law Firm of Russell R. Johnson II pic
Law Office of Patricia Williams Prewitt
Law Office of Susan E. Kaufman LLC
Manier & Herod
McCarter & English LLP
McElroy Deutsch Mulvaney & Carpenter
    LLP
McGuirewoods LLP
Morris Nichols Arsht & Tunnell LLP
Norton Rose Fulbright US LLP
O’Kelly Ernst & Joyce LLC
Pachulski Stang Ziehl & Jones LLP
Pepper Hamilton LLP
Philadelphia Gas Works
Philadelphia, City of(PA), Law Department
Post & Schell PC
Quinn Emanuel Urquhart & Sullivan LLP
Reed Smith LLP
Richards Layton & Finger PA
Smith Katzenstein & Jenkins LLP
Stevens & Lee PC
Thompson Coburn LLP
United States, Government of the.
     Department of Environmental Protection


 KE 64735931
              Case 19-11626-KG        Doc 550   Filed 11/06/19   Page 13 of 22




                                      SCHEDULE 1(e)
                              Ordinary Course Professionals


Akin Gump Strauss Hauer & Feld LLP
Baker Engineering & Risk Consultants Inc.
BDO USA LLP
Buchanan Ingersoll & Rooney PC
Cozen O'Connor PC
Drinker Biddle & Reath LLP
Exponent Inc.
Fluor Enterprises Inc.
Hazzouri & Associates
Intertek Asset Integrity Management
Latham & Watkins LLP
Mark L. Farley PC
McKool Smith
McNees Wallace & Nurick LLC
Perkins Coie LLP
Skadden Arps Slate Meagher & Flom LLP
Stradley Ronon Stevens & Young LLP
Tax Advisory Services Group LLC
Weaver & Tidwell LLP




KE 64735931
               Case 19-11626-KG        Doc 550   Filed 11/06/19     Page 14 of 22




                                       SCHEDULE 1(f)
                                        Schedule Parties


ABB Inc.                                           Buckeye Pipe Line Co. LP
Accredited Environmental                           Buckeye Terminals LLC
Ace American Insurance Co.                         Burlington Electrical Testing Co.
Aet Inc. Ltd.                                      BWC Technologies Ine.
Aetna                                              Canaan, Lee M.
Aim Mechanical Services LLC                        Cape May Seashore Lines Inc.
Airgas                                             Capgemini America Inc.
Airgas Specialty Products                          Carnegie Strategie Design
Allied Universal                                   Catalyst Handling Services
Allstate Power Vac Inc.                            CDW Direct LLC
Altitude Fuel Inc.                                 Centennial Energy LLC
                                                   Center Oil Co.
Amquip Crane Rental LLC
                                                   Ceridian
Amspec LLC
Anderson Construction Services                     Ceridian Payroll Trust
                                                   Chalmers & Kubeck Inc.
Aot Energy Americas LLC
Applied Control Engineering Inc.                   Charter Brokerage LLC
                                                   Chemtreat Inc.
Applied Industrial Technologies Inc.
Aqua Drill International LLC                       Cintas Corp.
Archer Daniels Midland Co.                         Clean Harbors Industrial Services
Argus Media Inc.                                   Clyde Union Inc.
                                                   CM Towers Inc.
Atlas Copco Rental LLC
Axens North America Inc.                           Collins Pipe & Supply Co. Inc.
B Boulden Co. Inc.                                  Colonial Energy Inc.
Babcock & Wilcox Co.                                Colonial Pipeline Co.
Bafco Inc.                                          Connecticut, State of, Commissioner of
                                                       Revenue Services
Baker Engineering & Risk Consultants
                                                    Conneetion Chemieal LP
Baker Hughes
Bakercorp                                           Constellation New Energy Inc.
Bank of America NA                                  Control Analytics Inc.
Belcher Roofing Corp.                               Cortland Capital Market Services
Bell-Fast Fire Protection Inc.                      Cox, Mark
                                                    Cozen O'Connor PC
Bently Nevada Corp.
Beyersdorfer, Jeffrey                               CPC Pumps International
Blac Inc.                                           CSX Transportation Inc.
                                                    Cust-O-Fab Inc.
BNSF Railway Co.
                                                    Dakota Tankers LLC
Bolt-Spec LLC
                                                    Databank IMX LLC
BP Oil Supply
Brand Insulation Services                           Deacon Industrial Supply Co.
Brandsafway Services LLC                            Devon Property Services LLC
                                                    Dresser-Rand Co.
Brenntag Northeast Inc.
Briggs Co.                                          Duff & Phelps LLC
Buchanan Ingersoll & Rooney PC                      Dynamic Risk Assessment Systems Inc.


 KE 64735931
               Case 19-11626-KG      Doc 550   Filed 11/06/19      Page 15 of 22




Eastern Controls Inc.                           INTL FCStone Financial Inc.
Eco-Energy Fueling Solutions                    ITT Industries
Elliott Co.                                     J.J. White Inc.
Ensono Inc.                                     Jacobs Consultancy Inc.
Envent Corp.                                    Jacobs Engineering
Enviro Tec Specialties Inc.                     JJ White Ine.
Environmental Resources Management              John Bridge Sons Inc.
EP Engineered Clays Corp.                       Johnson Controls Security Solutions
Equity Engineering Group Inc., The              Johnson Matthey Process
Eriks NA Inc.                                   Joy Services Inc.
Eurecat U.S. Inc.                               Kempstar LLC
Eurofms Air Toxics Inc.                         Kenneth G. Lilly Fasteners Inc.
Extrel CMS LLC                                  Kinder Morgan Liquid Terminals LLC
Exxonmobil Catalyst Technologies                Koch Supply & Trading LP
Filter Equipment Co. Inc.                        KPMG Consulting Inc.
First Insurance Funding Corp.                    Lamons Gasket Co.
Fisher Tank Co.                                  Latham & Watkins LLP
Fleetwood Industrial Products                    Lee Transport Systems LLC
Flowserve Fsd Corp.                              LM Service Co. Inc.
Flowserve US Inc.                                L-M Service Co. Inc.
GATX Rail Corp.                                  Lucknow-Highspire Terminals Inc.
GC Zarnas & Co. Inc.                             Man Diesel & Turbo North America
GC Zarnas & Co. Inc. - PA                        Mark Trans Inc.

GE Oil & Gas Compression Systems                 Matrix Service Industrial Contractors Inc.
General & Mechanical Contractors                 McJunkin Red Man Corp.
General Refrigeration Co. Inc.                   McMaster-Carr Supply Co.
Gexpro                                           MCP Project Management LLC
Global Cos. LLC                                  Mercer Gasket & Shim
Goodhart Consultants                             Merichem Co.
                                                 Messer LLC
Grainger
Gulf Oil LP                                      Microsoft Licensing Group
Guttman Oil Co.                                  M-IIl Partners LP
Handex Consulting & Remediation                  Mistras Services
Harrington-Robb Associates Inc.                  Monroe Energy LLC
Hayden & Co.                                     Moran Towing Corp.
Heat Transfer Equipment Co.                      Motor Technology Inc.
Honeywell                                        MPW Industrial Services Inc.
                                                 Murex LLC
Honeywell Process Solutions
Houston Series of Lockton                        Myrian Shipping Co.
Hudson Technologies Co.                          Nalco Chemical Co.
                                                 Nalco Co.
HydroChem Industrial Services
ICBC Standard Bank pic                           Nereus Shipping SA
Industrial Controls Distributors                 Nestle Waters Deer Park
Industrial Scientific Corp.                      NGL Crude Logistics LLC
Integra Services Technology                      NGL Energy Operating LLC
Intertek USA Inc.                                Nooter Construction Co.




 KE 64735931
               Case 19-11626-KG      Doc 550   Filed 11/06/19     Page 16 of 22




North Yard Logistics LP                         Runyon, Lisa A.
Norton Lilly International                      S&P Global Platts
Nustar Logistics LP                             S.T. Hudson Engineers Ine.
Ohio, State of. Environmental Quality           Savage Services Corp.
    Management                                  Scheck Mechanical Corp.
Oil Price Information Service                   Scientific Equipment Co.
Oracle America Inc.                             Sealtec
OSG Bulk Ships Inc.                             Sentinel Integrity Solutions
PECO Energy                                     SGS North America Inc.
Penn Fluid System Technologies                  Sheetz Inc.
Pentair Filtration Solutions LLC                Shell Trading(US) Co.
Perkins Coie LLP                                Shell Western Supply & Trading Ltd.
Phase Analyzer Co. Ltd.                         Shipley Choice LLC
Philadelphia Energy Solutions Refning &         Sidney L. Gold & Associates PC
    Marketing LLC                                S.I Transportation Co. Inc.
Philadelphia Gas Works                          Skadden Arps Slate Meagher & Flom LLP
Philadelphia, City of(PA), Department of        Sopus Products
    Revenue, Water Revenue Bureau                Spectrum Inspection Group Inc.
Philadelphia, City of(PA), Water Revenue         ST Hudson Engineers Inc.
    Bureau                                       Stantec Consulting Corp.
Phillips 66 Co.                                  Stevens, Scott L.
Phillips 66 Partners Holdings LLC                Stroock & Stroock & Lavan LLP
Plafnum Scaffolding Services Inc.                Sulzer Pump Services(US)Inc.
Power Advocate Inc.                              Sulzer Pumps
Praxair Services Inc.                            Sun Life Assurance Co. of Canada
Presidio Networked Solutions                     Sunair Co.
Proactive Performance                            Sunoco Inc. R&M
Proconex                                         Sunoco LLC

Project Control Services Inc.                    Sunoco Logistics Partners LP
Quality Testing Services Inc.                    Sunoco Logistics Partners Operations GP
                                                     LLC
Quality Transportation & Logistics
Quanta Technologies LLC                          Sunoco Partners Marketing & Terminal LP
Quest Integrity USA LLC                          Sunoco Partners Marketing & Terminals LP
Railroad Construcfon Co. of South Jersey         Tax Advisory Services Group LLC
Rain for Rent Inc.                               Team Industrial Services Inc.
Redguard LLC                                     Teekay Chartering LTS-Suezmax
Refinitiv US LLC                                 Teksolv Inc.
Reliance Standard Life Insurance Co.             Telvent DTN LLC
                                                 TesTex Inc.
Repair Technology LLC
                                                 Texas Aromatics LP
Republic Services Inc.
Riggs Distler & Co.                              Texas Eastern Transmission LP
                                                 Thomas Willcox Co. Inc.
Riggs Distler & Co. Inc.
Rosemount Analytical Inc.                        Tradepoint Rail LLC
 Ross Environmental Services Inc.                TransMontaigne Product Services Inc.
 Rotating Machinery Services Inc.                Transport4 LLC
                                                 TRC
 Rumsey Electric Co.



 KE 64735931
               Case 19-11626-KG       Doc 550   Filed 11/06/19   Page 17 of 22




TRC Environmental Corp.
Trinity Consultants Inc.
Trinity Industries Leasing Co.
Tri-State Technical Sales Corp.
Tsakos Energy Navigation Ltd.
Tucker Co. Worldwide Inc.
Union Tank Car Co.
United Electric Supply Co. Inc.
United Rentals (North America)
United Rentals (North America) Inc.
United Site Services Inc.
United States Roofing Corp.
United States, Government of the, Customs
    & Border Protection
United States, Government of the, Delaware
   River Basin Commission
United Steelworkers
Univar USA Inc.
US Environmental Inc.
US Peroxide EEC
US Trustee Payment Center
Valero Marketing & Supply Co.
Vallen Distribution Inc.
Vane Eine Bunkering Inc.
Venezia Hauling Inc.
Veolia North America Regeneration
Veolia North America Regeneration
    Services EEC
Veolia Water North America Operating
    Services EEC
Victory Renewables EEC
VIM Technologies Inc.
Vitol Inc.
WageWorks Inc.
Watco Transloading
Watco Transloading EEC
WellDyneRx, Inc.
 WM P. McGovern Inc.
 WR Grace & Co.
 WR Grace & Co.-Conn.
 Wyatt Elevator Co.
 Xylem Dewatering Solutions Inc.
Zerochaos




 KE 64735931
              Case 19-11626-KG    Doc 550    Filed 11/06/19     Page 18 of 22




                                   SCHEDULE 2


                                    Name of Entity and/or Affiliate of     Status
       Name of Entity Searched
                                       Entity, that is a K&E Client
 Argus Media Inc.                   David J. Caluori                       Current

                                    General Atlantic Singapore Fund
                                        FPI 2 Pte. Ltd.                    Closed

                                    Michelle Dipp                          Closed

                                    Ocean Link Partners Limited            Current

                                    Brian Ruder                            Current
 Duff & Phelps LLC
                                    Duff & Phelps LLC                      Current

                                    Noah Gottdiener                        Closed
                                    Permira Advisers Ltd.                   Closed

                                    Permira Credit Solutions III G.P.
                                        Limited                            Current

                                    Prime Clerk LLC                        Current

                                    Fluor Corporation                      Current
  Fluor Enterprises Inc.
                                    Confidential Client                    Current
  Confidential Party
                                     Gatx Corporation                       Closed
  GATX Rail Corp.
                                    GATX Rail Austria GmbH                  Closed

                                    GATX Rail Germany GmbH                  Closed
                                    GATX Rail Poland                        Closed

                                     Jungenthal-Waggon GmbH                 Closed

                                     Confidential Client                   Current
  Confidential Party
                                     Confidential Client                   Current

                                     Confidential Client                    Current

                                     Confidential Client                    Closed
                                     Confidential Client                    Closed

                                     Confidential Client                    Closed

                                     Confidential Client                    Current

  Industrial Scientific Corp.        Fortive Corporation                    Current

  M-III Partners LP                  M III Acquisition 2 Corp.              Closed

                                     M III Acquisition Partners 2 Corp.     Closed

  Nestle Waters Deer Park            Blue Bottle Coffee, Inc.               Current

  Oil Price Information Service      Carfax, Inc.                           Current

                                     IHS Markit                             Current

                                     Ipreo Parent Holdco LLC                Closed

  Oracle America Inc.                Oracle America, Inc.                   Current

                                     Oracle Corporation                     Current

                                     Oracle International Corporation       Current



KE 64735931
              Case 19-11626-KG   Doc 550      Filed 11/06/19   Page 19 of 22




                                   Name of Entity and/or Affiliate of     Status
       Name of Entity Searched
                                     Entity, that is a K&E Client
                                   Oracle USA,Inc.                        Current

 Refinitiv US LLC
                                   BCP (Singapore) VI Cayman
                                     Acquisition Co. Ltd.                 Current

                                   Bilal Khan                             Current

                                   Blackstone Alternative Asset
                                       Management L.P.                    Current
                                   Blackstone Alternative Solutions
                                       LLC                                Current

                                   Blackstone Asia                        Current

                                   Blackstone Family Real Estate
                                      Partnership (Offshore) VIISMD
                                       L.P.                               Current

                                   Blackstone Family Real Estate
                                      Partnership Europe IV-SMD
                                       L.P.                               Current

                                   Blackstone Infrastructure Partners     Current

                                   Blackstone Management Partners
                                       LLC                                 Closed
                                   Blackstone Real Estate                 Current
                                   Blackstone Real Estate Advisors
                                       L.P.                               Current

                                    Blackstone Real Estate Holdings
                                       (Offshore) VII-NQ L.P.             Current

                                    Blackstone Real Estate Holdings
                                       (Offshore) Vll-NQ - ESC L.P.       Current

                                    Blackstone Real Estate Holdings
                                       Europe IV-NQ ESC L.P.               Current

                                    Blackstone Real Estate Partners        Current

                                    Blackstone Real Estate Partners
                                       (Asia) Eimited                      Current

                                    Blackstone Real Estate Partners
                                       (Offshore) Vll.F-NQ L.P.            Current

                                    Blackstone Real Estate Partners
                                       (Offshore) V11.TE.1-8-NQ L.P.       Current

                                    Blackstone Real Estate Partners
                                       (Offshore) Vll-NQ L.P.              Current

                                    Blackstone Real Estate Partners
                                                                           Current
                                       Europe IV-NQ L.P.
                                    Blackstone Real Estate Partners
                                       Limited                             Current


                                           2

KE 64735931
              Case 19-11626-KG   Doc 550      Filed 11/06/19   Page 20 of 22




                                    Name of Entity and/or Affiliate of    Statns
       Name of Entity Searched
                                      Entity, that is a K&E Client
                                   Blackstone Singapore Pte Ltd.          Current

                                   Blackstone Strategic Capital
                                       Holdings                           Current

                                   Blackstone Strategic Opportunity
                                       Fund                               Current

                                   Blackstone Tactical Opportunities      Current

                                   Blackstone Tactical Opportunities
                                       Advisors LLC                       Current

                                   Blackstone Tactical Opportunities
                                       Fund L.P.                          Current

                                   David I. Foley                         Current

                                   GPT Operating Partnership              Current

                                   GSO Capital Opportunities Fund III
                                       L.P.                               Current

                                   GSO Capital Partners                   Current

                                   John-Paul Munfa                        Current

                                   Jonathan Korngold                       Closed

                                   Strategic Partners Fund Solutions      Current

                                   The Blackstone Group                   Current

                                   The Blackstone Group International
                                       Partners LLP                        Current

                                    Confidential Client                    Closed
  Confidential Party
                                    Confidential Client                    Closed

                                    New Mountain Capital                   Current
  TRC Environmental Corp.
                                    TRC Companies, Inc.




                                                                           Current




                                           3

KE 64735931
              Case 19-11626-KG    Doc 550      Filed 11/06/19    Page 21 of 22




                                   SCHEDULE 3


                                    Name of Entity and/or Affiliate of      Status
       Name of Entity Searched
                                      Entity, that is a K&E Client
                                    CPP Investment Board                    Current
 Ascot Group Ltd.
                                    CPPIB Asia Inc.                         Current

                                    CPPIB Canada Inc.                       Current

 AXA                                AXA Equitable Holdings, Inc.            Current

 Indian Harbor Insurance Co.
 XL Catlin Underwriting
                                    Bank of America Securities Limited      Current
 Bank of America Merrill Lynch
 Bank of America NA

 Merrill Lynch Commodities Inc.
                                    Lyons Consulting Group, LLC             Current
 Capgemini America Inc.
                                    Julie Kim                               Current
 Carlyle PES LLC
  WellDyneRx Inc.
 ZeroChaos
 ZeroChaos AB
                                    THL Credit Advisors, LLC                Current
  Ceridian Payroll Trust
                                    THL/Compliance Committee of              Closed
                                        PPT UPH LLC

                                    Thomas H. Lee Partners                  Current

                                     William A. Von Hoene, Jr.              Current
  Constellation New Energy Inc.
                                     Energy Transfer Operating, L.P.         Current
  Energy Transfer Partners LP
  Sunoco Inc.

  Sunoco Inc.(R&M)
  Sunoco LLC
  Sunoco Logistics Partners LP
  Sunoco Logistics Partners
     Operations LP
  Sunoco Partners Marketing &
      Terminals LP

  Goldman Sachs Bank USA             The Goldman Sachs Group, Inc.           Current

                                     West Street Infrastructure Partners     Closed

  Gulf Oil LP                        Arclight Energy Partners Fund VI,       Current
                                        L.P.
  Hartree Partners LP                Oaktree Acquisition Corp.               Current

  Riggs Distler & Co.
  Riggs Distler & Co. Inc.


                                            4

KE 64735931
              Case 19-11626-KG   Doc 550    Filed 11/06/19   Page 22 of 22




                                   Name of Entity and/or Affiliate of   Statns
       Name of Entity Searched
                                      Entity, that is a K&E Client
                                   Samsung Research America, Inc.       Current
 Samsung

 United Site Services              Centerline Capital Management,       Current
                                      LLC




                                           5

KE 64735931
